Case 2:21-cv-00643-JJT Document 1-3 Filed 04/15/21 Page 1 of 50

CINDI BAUDER
V.

MARK MARQUEZ and JANE DOE MARQUEZ, husband and wife; KEITH
BOONE and JANE DOE BOONE, husband and wife; UNION PACIFIC, a
foreign corporation

INDEX OF EXHIBITS TO NOTICE OF REMOVAL

Exhibit “A” Summons in Superior Court Action
Mark Marquez

Sylvia Marquez

Keith Boone

Union Pacific

Exhibit “B” Complaint in Superior Court Action

Exhibit “C” Certificate of Compulsory Arbitration in Superior Court
Action

Exhibit “D” Amended Complaint in Superior Court Action

Exhibit “E” Plaintiff's Motion to Amend Complaint filed in Superior
Court Action

Exhibit “F” Second Amended Complaint filed in Superior Court Action

Exhibit “G” Notice of Removal filed in the State Court

Exhibit “H” Docket from the State Court

 
Case 2:21-cv-00643-JJT Document 1-3 Filed 04/15/21 Page 2 of 50

EXHIBIT “A”

 
LOPE LESH 18S UO AOB-ynogequnizy

Case Ped CyOOGES JIT Document 1-3 Filed 04/15/21 Page 3 of 50

Person/Attorney Filing: Nasser Abujbarah

Mailing Address: 3101 North Central Avenue Suite 1500
City, State, Zip Code: Phoenix, AZ 85012

Phone Number: (602)258-8900

E-Mail Address: uberp@phillipslaw.com
[ ] Representing Self, Without an Attorney

(If Attorney) State Bar Number: 026182, Issuing State: AZ,

IN THE | SUPERIOR COURT OF THE STATE OF ARIZONA.
IN AND FOR THE COUNTY OF YUMA

CINDI BAUDER

Plaintiff(s),, Case No. §1400CV2021.00150
Vv.

Defendant(s). es

To: MARK MARQUEZ

WARNING: THIS AN OFFICIAL DOCUMENT- FROM. THE COURT THAT
AFFECTS YOUR RIGHTS, READ THIS SUMMONS CAREFULLY. IF YOU DO
NOT UNDERSTAND IT, CONTACT AN ATTORNEY FOR LEGAL ADVICE.

1. A lawsuit has been filed against you..A copy of the lawsuit and other court ‘papers were
served on. you with this: Summons.

2. Ifyou donot want a judgment taken against you. without: your i input, you, niust file. an
Atiswer in wiiting withthe Couit, arid you must pay the required. filing fee. To file your
Answer, take or send.the papets to Clerk of the Superior Court, 250 °W 2nd Street, Yuina,.
‘Atizona 85364 or electronically file your Answer through | oné.of Arizona's approved

-electronic:filing systems.at http: J/iwwwazcourts. goviefilinginformation.

Mail a copy of the Answer to the other party, the Plaintiff, at the address listed on the top

of this Sutamotis.

Note: If you do not file eleetronically-you will not have electronic access to the documents

in this case.

       
 

3. If this Summions and the other court papers were served on you within the State of
Arizona, your Answer must be filed within TWENTY (20) CALENDAR DAYS from the
date of service, not. counting the day-ofservice. If this Summons and the other coutt papers
were served on you outside the State of Arizona, your Answer must'be filed within

THIRTY (30) CALENDAR DAYS from the date of service, not couniting the day of
service.

 
Love Les# jag wos ACB yunojoqinzy

Case 2:21-cv-00643-JJT Document 1-3 Filed (Alt S/21 Page 4 of 50

Requests for reasonable accommodation for persons with disabilities must be made to
the court by parties at least 3 working days in advance of a scheduled court proceeding.

GIVEN under my hand and the Seal of the Superior Court of the State of Arizona in
and for the County of YUMA

SIGNED AND SEALED this date: March 3, 2021

Lynn Fazz
Clerk of Superior Court

By:CIBROWN
Deputy Clerk

 

 
Lore .yS# 18S uuoy Aoi yunojoqinizy

Case 2:21-cy-00643-JJT Document 1-3 Filed qaltsi2t Page 5 of 50

Person/Attorney Filing: Nasser Abujbarah

Mailing Address: 3101 North Central Avenue Suite 1500
City, State, Zip Code: Phoenix, AZ 85012

Photte Number: (602)258-8900

E-Mail Address:uberp@phillipslaw.com

[ ] Represerititig Self, Without an Attoriiey

(If Attotney) State Bar Number: 026182, Issuing State: AZ

IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
IN AND FOR THE COUNTY OF YUMA ,

CINDI BAUDER

Plaintiff{s), Case No, $§1400CV202100150
Ve
MARK MARQUEZ, et al. SUMMONS

Defendant(s). peer

To: JANE DOE MARQUEZ

WARNING: THIS AN OFFICIAL DOCUMENT FROM THE COURT THAT
AFFECTS YOUR RIGHTS. READ THIS SUMMONS CAREFULLY..1IF YOU DO
NOT UNDERSTAND IT, CONTACT AN ATTORNEY F OR LEGAL.ADVICE.

1. A lawsuit has been filed against: you. A: copy of the lawsuit: and. other court: papérs were
served on you with this. Summons,

2. If you do not want a judgmenit taken against: you without: ‘your ifiput, ‘you.must file an
Aiiswer in writing with the Court, arid you must-pay the required filing fee. To file your

Answer, take or send-the papers to Clerk. of the Supérior Court. 250 W. 2nd Str eet, Yuma,
Arizona 85364 or electronically file your Answer thiough one of Arizona's approved

electronic filing systems at http://www,azcourts.gov/efilinginformation,

Mail a copy of the Answer ta the other party, the Plaintiff, at the address listed on the top
of this Sutimotis.

Note: If you. donot file electr onically: you will not: have electr onic access to the docuiments
in this case,

 

3. Ifthis Summons and the other coutt papers were séived on you within the State of
Arizona, your Answer inust.be filed within TWENTY (20) CALENDAR DAYS from the
date of service; not counting the day of service. If this Summons and the other court papers
were served on you outside the State-of Arizona, your Answer must be filed within
THIRTY (30) CALENDAR DAYS from the date of service, not counting the day of
service.

 
LOPELESH JAS UNU04 ACH NODOGuNZY

Case 2:21-cyv-00643-JJT Document 1-3 Filed o4/1 5/21 Page 6 of 50
( (

Requests for reasonable accommodation for persons with disabilities must be made to
the court by parties at least 3 working days in advance of a scheduled court proceeding,

GIVEN under my hand and the Seal of the Superior Court of the State of Arizona in
and for the County of YUMA

SIGNED AND SEALED this date:March 3, 2021

Lynn Fazz
Clerk of Superior Court

By:CIBROWN
Deputy Clerk

 

 
do

Ww

LA

7

9
LO
it

13.
14
is

{6
{7
18
19

20 ff.
AGit

22
23
24

 

Case 2:21-C¥-00643-JIT Document 1-3 Filed Caltsi2d Page 7 of 50

Timothy G. Tonkin (HO2Z07099" weer
Nasser Abujbarah (#026182) -

Kevirt Valdez (#034663)

PIOULLIPS LAW GROUP, P.C,

3101 N. Central Avenue, Suite 1500
Phoenix, Arizona 85012

Tol: (602) 258-8900"

Fax: (602) 900-0106

Tmail: uberp@phillipslaw.com,

Email: minute entries@phillinslay.com
Attorneys for Plaintiff .
IN TRE SUPERIOR COURT OF THE STATE OF ARIZOMA
IN AND FOR THE COUNTY OF YUMA

CINDI BAUDER sutviving wits of JERRY] Case No.: $1400CV202100150
MOORE deceased;
Hs AMENDED SUMMONS
Plaintiffs,

- (Wrongful Death)

VS.

MARK, MARQUEZ and JANE DOR
MARQUEZ, husband and wife; KEITH
BOONE and JANE.DOE BOONE, husband
and wife; UNTON PACIFIC, a foreign
corporation; John Does 1-5; Jane Docs 1-5;
Black- Corporations 1-5; and White
Partnerships 1-3,

 

Defendants, .
STATE OF ARIZONA TO THE DEFENDANT:
KEYTE.BOONE |

|

 

YOU ARE HEREBY SUMMONED and required to appear and defend, within the time |
applicable, in this action ix this Court. Lf served within Atizona, ‘you shall appear ahd defend }
within twenty (20) days after the service of the Summons and Complaint upon you, exclusive of |:
tho day of service. If served outside of the Stato of Arizona ~ whether by divect service; or by |
publication — you shall appear and defend within thirty (30) days after the service of the |:
7; Summons and Complaint upon you is complete, exclusive of the day of service, Service by [:
publication is complete thirty (30) days after the date of first publication. Direct gervige is 17
complete whet mnade, Service upon the Arizona Motor Vehicle Superintendent is complete |!
thitly (30) days after tiling the Affidavit of Compliance and return rece! pt or Officer’s Return, |:
Where process {8 served upon the Arizona Director of Tnswance'ag ati insuter’s ‘attorney to {>
receive service of legal process against it in this State, the fasirer shall not be required to appear, |:

 

 
i

nN lA

~

 

 

Case 2:21-0-00043-JJT Document 1-3 Filed omdsi2d Page 8 of 50

  

answer ar otherwise plead until the oxpiration of forty (40) days after the date ofserviee.-spon
the Director, A.R.S, §§ 20-222, 28-1027, mo de Pe

_Y Ou ARE HEREBY NOTIBIED that in case of your failure to appear and defend within |
the time applicable, judgment by default may be rendered against you for the relict demanded tix
the Complaint. 7

YOU ARE CAUTIONED that in order to appear and defend, you must file an atewer or
other proper response in writing with the Clerk of the Court, acconipatied by the necessary filing
fee, within the Hime required, and you are required to serve a copy of any answer or other

Yesponso upon the plaintiff's attorney,

The tiene aud address of the plaintiff's attorneys are:

Timothy Tonkin, Bsq.

_ Nasser Abujbarah, Esq,
Kovin Valdez, Esq.
PHILLIPS LAW GROUP
3L0LN, Central Ave., Suite 1500

Phoenix, AZ 85012 °°

co ADA Notification —- a P
Requests for reasonable accommodation for persons with disabilities must be made to the core |
by parties at least three (3) working days in advance of a scheduled court proceeding, eh

Interpreter Notification.

-|| Requests for an mterpreter for persons with limited English proficiency must be. made. to thé

office of the judge or commissioner assigned to the case by tho patties at least fen (10) judicial |

{| days in advance of a scheduled court procesding,

a ALE 9 a0
SIGNED AND SIALBD: By! MA ? al _

Clare n.

ppocr emt

ho. Supanlen Clans
_ Sjork of Supertor Court

SUPETIOH

v7. SiBY |) _ ROGIO vee

\ apy Crake BERT CLEAR

  
  
 

 

 

 

 

 
i)

Co Oo SN HR TH LR BH

10
1
12
13
14
15
16
17
18
19
20
21

22.4

23
24
25

 

 

Case 2:21-cv-00643-JJT Document 1-3 Filed 04/15/21 Page 9 of 50

Timothy G, Tonkin (#020709) a >
Nasser Abujbarah (#026182) A

Kevin Valdez (4034663)

PHILLIPS LAW GROUP, P.C.

3101 N, Central Avenue, Suite 1500

Phoenix, Arizona 85012

Tel: (602) 258-8900

Fax: (602) 900-0106

Email: uberp@phillipslaw.com

Email: minute_entcies@phillipslaw.com

Attorneys for Plaintiff

IN THE SUPERIOR COURT OF THE STATE OF ARIZONA

IN AND FOR THE COUNTY OF YUMA
CIND] BAUDER ‘surviving wife of JERRY| Case No.: S1400CV202100150
MOORE deceased;
SUMMONS
Plaintiffs,
(Tort- Motor Vehicle)
vs.

MARK MARQUEZ and JANE DOE
MARQUEZ, husband and wife; KEITH.
DOONE and JANE DOE DOONE, husband
and wife; UNION PACIFIC, a foreign
corporation; John Does 1-5; Jane Does 1-5;
Black Corporations 1-5; ‘and White
Partnerships 1-5,

Defendants.

 

STATE OF ARIZONA TO THE DEFENDANT:,
UNION PACIFIC

_ YOU ARE HEREBY SUMMONED and ‘required to appear and defend, within the time
applicable, in this action in this Court. If served within Arizona, you shall appear and defend
within twenty (20) days after the seivice of the Summons and Complaint upon you, exclusive
of the day of service. If served. outside of the State of. Arizona — whether by direct service, or
by publication — you shall appear and defend within thirty (30) days after the service of the
Summons and Complaint upon. you is complete, exclusive of the day of service, Service by
publication is complete thirty (30) days after the date of first publication. Direct service is
complete when made, Service upon the Arizona Motor Vehicle Superintendent is complete
thitty (30) days after filing the Affidavit of Compliance and return receipt or Officer’s Retuin.
Where process is served upon the Arizona Director of Insurance as an insuret’s attorney to
receive service of legal ‘process against it. in this State, the insurer shall not be required to

l

 

 

pri

 
DN WR BP WO NH —

NO o ws

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25

seine
HRA
ae

 

 

Case eet ov Poeds JIT Document 1-3 Filed aaa Page 10 of 50

— ”

appeat, answer or otherwise plead until the expiration of forty (40) days after the date of
service upon the Director. A.R.S, §§ 20-222, 28-1027.

YOU ARE HEREBY NOTIFIED that in case of your failure to appear and defend
within the time applicable, judgment by default may be rendered against you for the relief
demanded in the Complaint.

° YOU ARE CAUTIONED that in order to‘appear and defend, you must file an answer or
other proper response in writing with the Clerk of the Court, accompanied by the necessary
filing fee, within the time required, and you are required to serve a copy of any answer or other
response upon the plaintiff's attorney.

The name and address of the plaintiff's attorneys are: |

Timothy Tonkin, Esq.
Nasser Abujbarah, Esq.
Kevin Valdez, Esq.
_ PHILLIPS LAW GROUP
3101 N. Central Ave., Suite 1500
Phoenix, AZ 85012

ADA Notification
Requests for reasonable accommodation for persons with disabilities must be made to the court
by parties at least three (3) working days in advance of a scheduled court proceeding.

Interpreter Notification
Requests for an interpreter for persons with limited English proficiency must be made to the
office of the judge or commissioner assigned. to the casc by the parties at least ten’ (10) judicial
days in advance of a scheduled court proceeding.

SIGNED AND SEALED: By:_ Mdnth § 2021.

Clerk of the Supanoincauty -

Clark of Superior Court
By: _ py Oualy Lena
T EPOTY Oe

Depitty Clerk eee

 

ERG:

—

 

 
Case 2:21-cv-00643-JJT Document 1-3 Filed 04/15/21 Page 11 of 50

EXHIBIT “B”

 
ww

“NO ee) ~ ON

10
nl
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Case 2:21-cv-00643-JJT Document 1-3 Filed opnetet Page 12 of 50

(

FILED
Lynn Fazz
CLERK, SUPERIOR COURT
03/03/2021 9:26AM
BY: CIBROWN
DEPUTY
Timothy G. Tonkin (#020709) . Case No.: $14000V202100150
Nasser Abujbarah (#026182) HON: HON BARRY KENWORTHY
Kevin Valdez (#034663)
PHILLIPS LAW GROUP, P.C.
3101 N. Central Avenue, Suite 1500
Phoenix, Arizona 85012
Telephone: (602) 258-8900
Facsimile: (602) 279-9155
E-Mail: uberp@phillipslaw.com

E-Mail: minute_entries@phillipslaw.com
Attorneys for Plaintiff
IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
IN AND FOR THE COUNTY OF YUMA

CINDI. BAUDER surviving wife of JERRY| Case No.
MOORE deceased;
COMPLAINT
Plaintiffs,
(Wrongful Death)
vs.

MARK MARQUEZ and JANE DOE
MARQUEZ, husband and wife; KEITH
DOONE and JANE DOE DOONE, husband
and wife; UNION PACIFIC, a foreign
corporation; John Does 1-5; Jane Does 1-5;
Black Corporations 1-5; and White
Partnerships 1-5,

 

Defendants.
For their Complaint, CINDI BAUDER as the surviving wife of JERRY MOORE,
deceased, (hereinafter “Plaintiffs”) state and allege as follows:
1. Plaintiff CINDI BAUDER is, and was at all times material herein, a resident of
Maricopa County, Arizona.
2. Upon information and belief, Defendant Mark Marquez and Jane Doe Marquez,
are, and were at all times material herein, wife and husband, and residents of the State of

Arizona.

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Case 221 cv 00043-JIT Document 1-3 Filed 04/15/21 Page 13 of 50

3. Upon information and belief, Defendant Keith Doone and Jane Doe Doone, are,
and were at all times material herein, wife and husband, and residents of the State of Arizona:

4. Upon information and belief, Defendant Union Pacific is foreign corporation
authorized to do business within the County of Yuma, State of Arizona, and is engaged in the
business of transportation, doing business in the State of Arizona.

5. Defendant Mark Marquez (hereinafter “Defendant Marquez”) was, at all
applicable times herein, an employee of Union Pacific and was acting as an agent, servant, or
employee within the scope of his employment on behalf of Union Pacific, and therefore, Union
Pacific, should be held liable to Plaintiff for the actions of Defendant Marquez on the theory of
respondeat superior, agency, equitable estoppel, or other applicable law. ‘Defendant Union.
Pacific is vicariously liable to Plaintiff for all injuries and other damages caused by Defendant
Marquez.

6. Defendant Keith Doone (hereinafter “Defendant Doone”) was, at all applicable
times herein, an employee of Union Pacific and was acting as an agent, servant, or employee
within the scope of his employment on behalf of Union Pacific, and therefore, Union Pacific,
should be held liable to Plaintiff for the actions of Defendant Doone on the theory of respondeat
superior, agency, equitable estoppel, or other applicable law. Defendant Union Pacific is
vicariously liable to Plaintiff for all injuries and other damages caused by Defendant Doone.

7. Defendants John and Jane Does 1-5 as well as Black Corporations and White
Partnerships 1-5 (hereinafter “fictitious defendants”) are those persons and entities whose
relationships to the named Defendants or whose acts or omissions give rise to legal responsibility
for the damages incurred by Plaintiff, but whose true identities are at present time unknown to
Plaintiff. These persons and entities hereby are notified of Plaintiff’s intention to join them as
Defendants if and when additional investigation or discovery reveals the appropriateness of such

joinder.

 

 
ao ss NN

\oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Case 2:21-cv-00643-JJT Document 1-3 Filed mt Page 14 of 50

(

8. Defendants committed acts or omissions or caused events to occur in Yuma
County, Arizona, that caused the wrongful death of Decedent Jerry Moore.

9, All acts and events alleged hereafter occurred within the County of Maricopa,
State of Arizona, making venue proper.

10. The minimum jurisdictional amount established for filing this action has been
satisfied.

COUNT ONE: NEGLIGENCE/WRONGFUL DEATH

11, Plaintiffs re-allege and incorporate paragraphs 1-10 above as if fully set forth
herein,

12, On October 31, 2020, decedent, Jerry Moore was out for a hike and his life ended
because the train Marquez and Doone were operating failed to come to a stop and struck Mr.
Moore. The impact left Jerry Moore deceased on the scene. Defendants Mark Marquez and Keith
Doone, were operating the train when they spotted Jerry Moore about a quarter mile away from
where he was standing. Defendants did not follow policies or procedures for warning Mr. Moore
or applying the emergency stop to the train. As a result of this incident, he sustained fatal
injuries.

13. Asa direct and proximate result of the negligence and carelessness of Defendants,
and a direct and proximate result of the death of the decedent, Plaintiffs have forever been
deprived of the love, care, attention, companionship, guidance, counseling, services, common
benefits of Decedent Jerry Moore and have, thereby, been damaged in an amount to be proven
at the time of trial.

COUNT TWO: RESPONDEAT SUPERIOR
14. Plaintiff re-alleges and incorporates paragraphs 1-13 above as if fully set forth

herein.

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

committed by Defendants within the scope of their employment and or agency.

 

 

Case 2:21-cv-00643-JJT Document 1-3 Filed ope Page 15 of 50

15. At all times relevant hereto, Defendants were employed by, or was an agent on
servant of Defendant Union Pacific.
16. The above-described acts of Defendants were committed within the scope of their
employment/or agency with Defendant Union Pacific in that they were committed while on duty,
and in furtherance of his employment and/or agency with Defendant Union Pacific,

17. Defendant Union Pacific is responsible for all of the negligent acts and/or omissions

SPECIAL AND GENERAL DAMAGES

18. Plaintiffs re-allege and incorporate paragraphs 1-17 above as if fully set forth
herein,

19. Asa further direct and proximate result of the death of decedent, Plaintiffs have
incurred expenses associated with decedent’s death including, but not limited to, funeral and .
burial expenses and has, thereby, suffered special damages in an amount to be proven at the time
of trial.

WHEREFORE, Plaintiffs, on their own behalf and on behalf of all statutory claimants,
pray for judgment against the Defendants, as follows:

a. For general damages, in an amount sufficient to compensate Plaintiffs and all
claimants for the wrongful death of Jerry Moore in an amount to be proven at the time of trial
together with interest thereon at the highest lawful rate from the date of judgment until paid in
full; |

b. For special damages in an amount sufficient to compensate Plaintiffs and statutory
claimants in an amount sufficient to compensate same for past, present and future economic
losses together with interest thereon at the highest lawful rate from the date said expenses

occurred or the date of judgment, whichever is sooner;

 

 
oOo CO ns NHN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Case 2:21-cv-00643-JJT Document 1-3 Filed ogsi2d Page 16 of 50

c. For special damages in an amount sufficient to compensate Plaintiffs for funeral
and burial expenses in an amount to be proven at the time of trial together with interest thereon
from the date said expenses were incurred until paid in full;

d. For loss of consortium to Plaintiffs;

e. For interest at the highest legal rate on all damages and costs from the time incurred
on the date of such judgment, whichever is sooner, until paid; and

f. For such other and further relief as the Court deems just and proper.

STATEMENT OF TIER VALUE

g. Consistent with the factors and characteristics identified in the lawsuit above, this

matter is an automobile tort, and pursuant to Rule 26.2(b) of the Arizona Rules of Civil

Procedure, the damages sought in this case qualify it as a Tier 3 case.

DATED this 3" day of March, 2021,
PHILLIPS LAW GROUP, P.C.

By: /s/Nasser Abujbarah, Esq.
Timothy G. Tonkin, Esq.
Nasser Abujbarah, Esq.
Kevin Valdez, Esq.
Attorneys for Plaintiffs

 

 
porgaped 18S wos Aas ynegoqunizy

Case 2:2 1-V BOGAS-JIT Document 1-3

Tn the Superior Court of the State of Arizona
In and Bor the County of Yuna

Plaintifé's Attorheys:

Nasser Abujbarah -~ Primary Attorney
Bar Number: 026182, issuing State: AZ
Law Fixm: Phillips Law Group

3L0L North Central Avenue Suite 1500
Phoenix, AZ 85012

Telephone Number: (602)258-8900

Email addresa: uberp@phillipslaw.com

Kevin Valdez

Bar Number: 034663, issuing State: AZ
Law Firm: Phillips Law Group
Telephone Number: (602) 258-8900

Timothy G. Tonkin
Bar Number: 020709, issuing State: AZ
Law Firm: Phillips Law Group

Telephone Number: (602)258-8500

PlalntLee£:
CINDI BAUDER

Defendants:
MARK MARQUEZ

JANE DOE MARQUEZ
KEITH DOONE

JANE DOE DOONE

Discovery Tier t3

Case Category: Tort Motor Vehicle
Case Subcategory: Wrongful, Death

Filed o4/AS/24

Page 17 of 50

 

 
Case 2:21-cv-00643-JJT Document 1-3 Filed 04/15/21 Page 18 of 50

EXHIBIT “C”

 
. LORS LESH IS yUCd soSqnagoqmzy

(if Attomey) State Bar N umber: 0261 82, Issuing State: AZ,

Case eed ov 2064S JIT Document 1-3 Filed oats Page 19 of 50

FILED
Lyan Fazz
CLERK, SUPBRIOR COURT
OMO3ROZT DZ6AM
(BY: CIBROWN:

Person/Attorney Filing: Nasser Abujbatah. -:. s wine ‘DEeULY
Mailing Address: 3101 North Central Avenue Suite 1 5 00 Cave No. 814G00V202,00150
City, State, Zip Code: Phoenix, AZ 85012 HON, HON LARRY KENWORTHY
Phone Number: (602)258-8900

E-Mail Address: uberp@phillipslaw.com

[CI] Reptesenting Self, Without an Attorney

IN THE SUPERIOR COURT OF THE STATE OF ARIZONA.
IN ANG FOR THE COUNTY OF YUMA

CINDI BAUDER

 

Plaintiff(s), Case No.

¥v.

MARK MARQUEZ, etal. CERTIFICATE OF |
Defendant(s). COMPULSORY ARBITRATION

I certify that Lara aware of the dollar limits and any other limitations set forth by the

Local Rules.of Practice for the Yuma County Superior Court, and I further certify that

this case IS NOT subject to cornpulsory arbitration, as provided by Riles 72 through 77 of
the Arizona Rules of Civil. Procedure.

RESPECTFULLY SUBMITTED this

By: Nasser Abujbarah,/s/
Plaintiff/Atterney for Plaintiff

 

 
Case 2:21-cv-00643-JJT Document 1-3 Filed 04/15/21 Page 20 of 50

EXHIBIT “D”

 
lb

13
‘14
15

19
20
21

22,

23
oy 4
25

|} BOONE BOONE and JANE DOE BOONE
{BOONE, husband and wife; UNION
1 PACIFIC, a foreign corporation; John Does 1-
17

13 If

 

 

Case 2:21 cv P0643-JJT Document 1-3 Filed 04/15/21 Page 21 of 50
( (

| BLED
Tyan Piet *
CLERK, SUPERIOR COURT
03/09/2021 SIAR *
BY: CIBROWN
DEPUTY

| Limothy G. Tonkin (#020709)

Nasser Abujbarah #026182)

Kevin Valdez (#034663)
PHILLIPS LAW GROUP, P.C.
3101 N, Central Avenue, Suite 1500
Phoenix, Arizona 85012

Telephone: (602) 258-8900
Facsimile: (602) 279-9155

E-Mail: uberp@phillipslaw.com
E-Mail: minute_entries@phillipslaw.com

NnaAsstra Le fp LMyay lew 1 Cry
Attorneys for Plaintiff
JN THE SUPERIOR COURT OF THE STATE oF ARIZONA

IN AND FOR THE COUNFY OF YUMA

lcINDI BAUDER surviving wife of JERRY| Case No. §1400CV202100150
10

MOORE deceased;

AMENDED COMPLAINT
. Plaintiffs,
‘(Wrongful Death)
VB,

MARK MARQUEZ and JANR DOB
MARQUEZ, husband and wife; KEITH

5; Jane Does 1-5; ‘Black Corporations 1-5; and. | -
White Partnerships 1-5,

 

Defendants.

deceased, (hereinafter “Plaintiffs”) state and allege as follows: |

L. Plaintiff CINDI BAUDER is, and. was at all times material herein, a resident of

Maricopa County, Arizona.

2.. Upon infomation and belief, Defendant Mark Marquez and Jane. Doe Marquez, :
are, and were at all times material herein, wife and husband, and residents of the State of |

Artzona.

“For their Complaint, CINDI BAUDER as the surviving 5 wife of JERRY MOORE, :

 

 

 

 
© ao os an

10
MI

13

‘4

15

' 16

17
18
19
20

21.

22
23
24

95

12

 

 

Case eT ov PObAS JIT Document 1-3 Filed 04/15/21 Page 22 of 50

TM aI aba) abe tae

™ 8, Upon information and belief, Defendant Keith Doone Boore and Jane Doe Poons .

|| Boone, are, and were af all tines material herein, wife and husband, and residents of the Se ate, ;

of Arizona.

4, Upon information and belief, Defendant Union Pacific is foreign corporation |.

authorized to do business within the County of Yuma, State of Arizona, and is engaged in the :

business of transportation, doing business in the State of Arizona,

5. Defendant Mark Marquez (hereinafter “Defendant Marquez’) was, at all |
|| applicable times herein, an employee of Union Pacific and was acting as an agent, servant, or

employee within the scope of his employment on behalf of Union Pacific, and therefore, Union :

  

Pacific, should be held liable to Plaintiff for the actions of Defendant Marquez, on: nthe thoot ‘of

respondeat superior, agency, equitable estoppel, or other applicable law,’ “Defendarit ‘Union

Pacific is vicariously liable to Plaintiff for all injuries and other damages caused by Defendant

Marquez,

. 6. Defendant Keith Beene Boone (hereinafter “Defendant Beone Boone”) w was, at |

all applicable times herein, an employee of Union Pacific and was acting, as an agent, servant,

or employee within the scope of his employment on behalf of Union Patific, and therefore,
Union Pacific, should be held liable to Plaintiff for the actions of Defendant Boone ‘Booue on of -
the theory of respondeat superior, agency, equitable ‘estoppel, “Ot other aplicabic law.

Defendant Union Pacific is vicariously liable to Plaintiff for all injuries and otiner damages

cansed by Defendant Deore Boone.
7, Defendants John and Jane Does 1-5 as well as Black € Conver te

 

Partnerships 1-5 (hereinafter “fictitious defendants”) are those persons and entities whose |,

relationships to the named Defendants or whose acts or omissions give rise to legal responsibility

for the. damages incurred by Plaintiff, but whose true identities are at present time unknown to |

{Plaintiff. These persons and entities hereby are notified of Plaintiff's intention to join them : as |

2

fons and White |

 

 

 

 
Bp WM

“GN tt

ll
12
13

14

is

16:

17
18
19
20
21
22
23

|

25

 

 

Case 2:21-cv-)0643-JJT Document 1-3 Filed 04/15/21 Page 23 of 50

Defendants if and when additional investigation or discovery reveals the appropri ateness of such |:

joinder.

8.. Defendants committed acis or omissions or caused events to occur in Yuma ,
County, Arizona, that caused the wrongful death of Decedent Jerry Moote, | Paes

9, All acts and events alleged hereafter occurred. within the County of Maricopa,.
State of Arizona, making venue proper.

10. The minimum jurisdictional amount established for filing this action has been -

 

satisfied. ~
COUNT ONE; NEGLIGENCE/WRONGHUL DEATH — _
11. Plaintiffs re-allege and incorporate paragraphs 1-10 above as if fully set forth, - i
herein. . | oo oo | -
12, On October 31, 2020, decedent, Jerry Moore was out for a hike and his life waded |
because the train Marquez and Deere Boone were operating failed to come to a stop and struck : :

Mr. Moore. The impact left Jerry Moore deceased on the scene. Defendants Matk Marauez ad :
Keith Deone-Boone, were operating the train when they spotted Jerry Moore about a quartet |
mile away from where he was standing. Defendants did not’ follow policies or procedures for :
warning Mr. Moore or applying the emergency stop to the train. As a result of this incident, he :
sustained fatal injuries. oe

13. Asadirect and proximate result of the negligence and carelessness of Defendants,
and a direct and proximate result of the death of the decedent, Plaintiffs have forever been |.
deprived of the love, care, attention, companionship, guidance, counseling, Services, comiiion be
benefits of Decedent Jerry Moore and have, thereby, been damaged in an amount to be proven ’
at the time of trial. . FO Se a

COUNT Two: RESPONDEAT SUPERIOR

 

 

 

 
BS WwW

on

10

Le
12.
13°

14

15,
16.
7
18
19

20
21

22

2B
24
25

 

 

Case 2:21-cv vou -JJT Document 1-3 Filed onesies Page 24 of 50

LEER ELTA TY os Iie eeri ge

14, Plaintiff re-alleges and incorporates paragraphs 1-13 above as if filly sét-forth |
herein. | ee

15. At all times relevant hereto, Defendants were employed by, or was an agent ot
servant of Defendant Union Pacific. |

16. The above-described acis of Defendants were committed within the scope of their
eraployment/or agency with Defendant Union Pacific in that they were committed while on duty
and in furtherance of his employment and/or agency with Defendant Union Pacific.

17. Defendant Union Pacific is responsible for all of the negligent acts and/or omissions

|| committed by Defendants within the scope of their employment and of agency. |

SPECIAL AND GENERAL DAMAGES

18. .- Plaintiffs re-allege and incorporate patagraphs 1-17 above as if fully set forth =
herein. |

19, AS a further direct and proximate result of the death of decedent, Plaintiff awe.
incurred expenses associated with decedent’s death including, but not limited io, funeral ¢ and
burial expenses and has, thereby, suffered special damages i inan amount to be proven at the time
of trial, | es

WHEREFORE, Plaintiffs, on their own behalf and on behalf of all statutory claimants,

pray for judgment against the Defendants, as follows:

a. For general damages, in an amount sufficient to compensate Plaintiffs and. all |
claimants for the wrongful death of Jerry Moore in an amount to be proven at the time of trial
together with interest thereon at the highest lawful rate from the date of judgment untif paid in
full a oo

b. For special damages in an amount sufficient to comp ensate Plaintiffs and statutory

claimants in an amount sufficient to compensate same for past, present and future economic

4 -

 

 

 

 
/ 10
iL
12
13
14
15
16.
7
18
19
20
21
22
23
94 |
25

 

 

Case P21 Ov POCAS JIT Document 1-3 Filed 04/15/21 Page 25 of 50

losses together with interest thereon at the highest lawful rate from the date said expenses

occurred or the date of judgment, whichever is sooner;

c. Por special damages in an amount sufficient to compensate Plaintiffs for funeral |

and burial expenses in an amount to be proven at the time of trial together with interest thereon
from the date said expenses were incurred until paid in full;

d. For loss of consortium to Plaintiffs;

e. For interest at the highest legal rate on all damages and costs from the time incurred

on the date of such judgment, whichever is sooner, until paid; and
f. For such other and further relief as the Court deems jst and proper.
STATEMENT OF TIER VALUE |

g. Consistent with the factors and characteristics identified in the lawsuit above, this

matter ig an automobile tort, and pursuant to Rule 26,2(b) of the. Atizona Rules of Civil

Procedure, the damages sought in this case quality it as a Tier 3 case,

DATED this 9th day of March, 2021.

PHILLIPS LAW GROUP, P.C,

By: /s/Nasser Abujbarah, Esq.
Timothy G. Tonkin, Esq. -
Nasser Abujbarah, Esq.

Kevin Valdez, Esq. _.. -
Attorneys for Plaintiffs

 

 

 

seth teatimemmnt ine snsemstans ‘ntinttttornanlanntnsngrsneeet tadicene bentelnetad eet nt bewe 68 68 ue See Thever tebe snveteceeten  ateeeee a slanggr"ieesecastese s00 4

 
Case 2:21-cv-00643-JJT Document 1-3 Filed 04/15/21 Page 26 of 50

EXHIBIT “E”

 
10
11
12
13
14
15
16
17
18
19
20
21
22

23

24
25

| MARK MARQUEZ and JANE DOE

 

 

Case 2:21-cv00643-JJT Document 1-3 Filed op eet Page 27 of 50

s a

Timothy G. Tonkin (#020709)
Nasser Abujbarah (#026182)

Kevin Valdez (#034663)
PHILLIPS LAW GROUP, P.C.
3101 N. Central Avenue, Suite 1500
Phoenix, Arizona 85012

Telephone: (602) 258-8900
Facsimile: (602) 900-0106
E-Mail: uberp@phillipslaw.com

E-Mail: minute _entries@phillipslaw.com
Attorneys for Plaintiff

IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
IN AND FOR THE COUNTY OF YUMA

CINDI BAUDER surviving wife of JERRY] No. $1400CV202100150

MOORE deceased;
PLAINTIFEF’S MOTION TO AMEND
Plaintiffs, . COMPLAINT

VS.

MARQUEZ, husband and wife; KEITH
BOONE and JANE DOE BOONE,
husband and wife; UNION PACIFIC, a
foreign corporation; John Does 1-5; Jane
Does 1-5; Black Corporations 1-5; and
White Partnerships 1-5,

Defendants.

 

Plaintiff moves to amend the complaint pursuant to Rules 19(a)(1)(B) and 15(a)(2) of the
Arizona Rules of Procedure. The amendment is being sought so that Plaintiff can clarify her
venue allegation and to fix a clerical error regarding Plaintiff’s residence.

While counsel for Defendants has yet to make an appearance, undersigned has been in

communication with counsel and has confirmed they have no objection to the relief being

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Case 221 ev DOES JIT Document 1-3 Filed oases Page 28 of 50

sought in this motion. The proposed amended complaint is attached to this motion as

EXHIBIT 1.

DATED this 5" day of April, 2021

PHILLIPS LAW GROUP, P.C.

By: /s/ Nasser Abujbarah, Esq.
Nasser Abujbarah, Esq.
Kevin Valdez, Esq.
Timothy G. Tonkin, Esq.
Attorneys for Plaintiff

ORIGINAL of the foregoing electronically filed
This 5" day of April, 2021,with:

Clerk of the Yuma Superior Court

COPY of the foregoing e-mailed
This 5" day of April, 2021, to:

Anthony J. Hancock

Beaugureau, Hancock, Stoll & Schwartz, P.C.
302 E. Coronado Road

Phoenix, AZ 85004

By: /s/ Stephanie Mexia

 

 
Page 29 of
EERE ey
a

 

 
11
12

13
(14
15
16
17
18
19
20
21
22
23
24
25

 

 

Case 2:21-cv-00643-JJT Document 1-3 Filed oMpslet Page 30 of 50

Timothy G. Tonkin (#020709)

‘|| Nasser Abujbarah (#026182)

Kevin Valdez (#034663)
PHILLIPS LAW GROUP, P.C.
3101 N. Central Avenue, Suite 1500
Phoenix, Arizona 85012

Telephone: (602) 258-8900
Facsimile: (602) 900-0106
E-Mail: uberp@phillipslaw.com

E-Mail: minute entries@phillipslaw.com

Attorneys for Plaintiff

IN THE SUPERIOR COURT OF THE STATE OF ARIZONA

IN AND FOR THE COUNTY OF YUMA

CINDI BAUDER surviving wife of JERRY

MOORE deceased;
Plaintiffs,

VS,

MARK MARQUEZ and JANE DOE
MARQUEZ, husband and wife; KEITH
BOONE and JANE DOE BOONE, husband
and wife; UNION PACIFIC, a foreign
corporation; John Does 1-5; Jane Does 1-5;
Black Corporations 1-5; and White

Partnerships 1-5,
Defendants.

 

 

Case No.: S1400CV202100150.
SECOND AMENDED COMPLAINT

Tort — Motor Vehicle

- For their Complaint, CINDI BAUDER as the surviving wife of JERRY MOORE,

deceased, (hereinafter “Plaintiffs”) state and allege as follows:

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Case 2:21-cv-00643-JJT Document 1-3 Filed oyeiat Page 31 of 50

1. Plaintiff CINDI BAUDER is, and was at all times material herein, a resident of
Maricopa-County El Paso County,-Atizona Colorado.

2. Upon information and belief, Defendant Mark Marquez and Jane Doe Marquez,
are, and were at all times material herein, wife and husband, and residents of the State of
Arizona.

3. Upon information and belief, Defendant Keith Boone and Jane Doe Boone, are,
and were at all times material herein, wife and husband, and residents of the State of Arizona.

4. Upon information and belief, Defendant Union Pacific is foreign corporation
authorized to do business within the County of Yuma, State of Arizona, and is engaged in the
business of transportation, doing business in the State of Arizona. | .

5. Defendant Mark Marquez (hereinafter “Defendant Marquez”) was, at all
applicable times herein, an employee of Union Pacific and was acting as an agent, servant, or
employee within the scope of his employment on behalf of Union Pacific, and therefore, Union
Pacific, should be held liable to Plaintiff for the actions of Defendant Marquez on the theory of
respondeat superior, agency, equitable estoppel, or other applicable law. Defendant Union
Pacific is vicariously liable to Plaintiff for all injuries and other damages caused by Defendant
Marquez. |

6. Defendant Keith Boone (hereinafter “Defendant Boone”) was, at all applicable
times herein, an employee of Union Pacific and was acting as an agent, servant, or employee
within the scope of his employment on behalf of Union Pacific, and therefore, Union Pacific,
should be held liable to Plaintiff for the actions of Defendant Boone on the theory of
respondeat superior, agency, equitable estopped, or other applicable law. Defendant Union
Pacific is viciously liable to Plaintiff for all injuries and other damages caused by Defendant
Boone.

///

 

 
10
li
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Case 2:21-cv-00643-JJT Document 1-3 Filed ogee Page 32 of 50

7. Defendants John and Jane Does 1-5 as well as Black Corporations and White
Partnerships 1-5 (hereinafter “fictitious defendants”)are those persons and entities whose
relationships to the named Defendants or whose acts or omissions give rise to legal
responsibility for the damages incurred by Plaintiff, but whose true identities are at present
time unknown to Plaintiff. These persons and entities hereby are notified of Plaintiff's
intention to join them as Defendants if and when additional investigation or discovery reveals
the appropriateness of such joinder. |

8. Defendants committed acts or omissions or caused events to occur in Yuma
County, Arizona, that caused the wrongful death of Decedent Jerry Moore.

9, All acts and events alleged hereafter occurred within the County of Maricopa
Yuma, State of Arizona, making venue proper. |

10. The minimum jurisdictional amount established for filing this action has been
satisfied.

| COUNT ONE: NEGLIGENCE/WRONGFUL DEATH

11. Plaintiffs re-allege and incorporate paragraphs 1-10 above as if fully set forth
herein.

12, On October 31, 2020, decedent, Jerry Moore was out for a hike and his life ended
because the train Marquez and Boone were operating failed to come to a stop and struck Mr.
Moore. The impact left Jerry Moore deceased on the scene. Defendants Mark Marquez, and
Keith Boone, were operating the train when they spotted Jerry Moore about a quarter mile
away from where he was standing. Defendants did not follow policies or procedures for
warning Mr. Moore or applying the emergency stop to the train. As a result of this incident, he
sustained fatal injuries.

13. Asadirect and proximate result of the negligence and carelessness of Defendants,

and a direct and proximate result of the death, of the decedent, Plaintiffs have forever been

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Case 2:21-cv00643-JJT Document 1-3 Filed ogee Page 33 of 50

\

deprived of the love, care, attention, companionship, guidance, counseling, services, common
benefits of Decedent Jerry Moore and have, thereby, been damaged in an amount to be proven
at the time of trial.

COUNT TWO: RESPONDEAT SUPERIOR

14. Plaintiffs re-allege and incorporates paragraphs 1-13 above as if fully set forth
herein.

15, At all times relevant hereto, Defendants were employed by, or was an agent or
servant of Defendant Union Pacific.

16. The above-described acts of Defendants were committed within the scope of
their employment/or agency with Defendant Union Pacific in that they were committed while
on duty and in furtherance of his employment and/or agency with Defendant Union Pacific.

17. Defendant Union Pacific is responsive for all of the negligent acts and/or
omissions committed by Defendants within the scope of their employment and or agency.

SPECIAL AND GENERAL DAMAGES |

18. Plairitiffs re-allege and incorporate paragraphs 1-17 above as if fully set forth
herein, |

19. Asa further direct and proximate result of the death of decedent, Plaintiffs have
incurred expenses associated with decedent’s death including, but not limited to, funeral and
burial expenses and has, thereby, suffered special damages in an amount to be proven at the time
of trial.

WHEREFORE, Plaintiffs, on their own behalf and on behalf of all statutory claimants,
pray for judgment against the Defendants, as follows:

a. For general damages, in an amount sufficient to compensate Plaintiffs and all
claimants for the wrongful death of Jerry Moore in an amount to be proven at the time of trial

together with interest thereon at the highest lawful rate from the date of judgment until pain in

 

 
10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Case 2:21-cv-00643-JJT Document 1-3 Filed 04/15/21 Page 34 of 50

(

 

b. For special damages in an amount sufficient to compensate Plaintiffs and statutory

claimants in an amount sufficient to compensate same for past, present and future economic
losses together with interest thereon at the highest lawful rate from the date said expenses
occurred or the date of judgment, whichever is sooner;

c. For special damages in an amount sufficient to compensate Plaintiffs for funeral and
burial expenses in an amount to be proven at the time of trial together with interest thereon
from the date said expenses were incurred until paid in full;
| d. For loss of consortium to Plaintiffs;

e. For interest at the highest legal rate on all damages and costs from the time incurred
on the date of such judgment, whichever is sooner, until paid; and

f. For such other and further relief as the Court deems just and proper.

STATEMENT OF TIER VALUE

Consistent with the factors and characteristics identified in the lawsuit above, this

matter is an automobile tort, and pursuant to Rule 26.2(b) of the Arizona Rules of Civil

Procedure, the damages sought in this case qualify it as a Tier 3 case.

DATED this 5™ day of April, 2021.
PHILLIPS LAW GROUP, P.C.

By _/s/ Nasser Abujbarah
Nasser Abujbarah, Esq.
Kevin Valdez, Esq.
Timothy G. Tonkin, Esq.
Attorneys for Plaintiff

5

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Case 2:21-cv-00643-JJT Document 1-3 Filed of telet Page 35 of 50

ORIGINAL of the foregoing e-filed
this 5" day of April, 2021, with:

Clerk of the Court
Yuma County Superior Court

Copy the foregoing e- mailed
This 5" day of April, 2021, to:

Anthony J. Hancock

Beaugureau, Hancock, Stoll & Schwartz, P.C.
302 E. Coronado Road

Phoenix, AZ 85004

By: Stephanie Mexia

 

 
Case 2:21-cv-00643-JJT Document 1-3 Filed 04/15/21 Page 36 of 50

EXHIBIT “F”

 
| a
ta

15
16

17.

18
19
20
2
‘22
23
24
25

 

 

Case 2:21-Cy00643-JJT Document 1-3 Filed pistes Page 37 of 50 -

Timothy G. Tonkin (#020709)

‘|| Nasser Abujbarah (#026182)

Kevin Valdez (#034663)
PHILLIPS LAW GROUP, P.C.
3101 N. Central Avenue, Suite 1500

“| Phoenix, Arizona 85012
‘|| Telephone:

(602) 258-8900

Facsimile: (602) 900-0106

“1TE-Mail: uberp@phillipslaw.com

|E-Mail: minute _entries@phillipslaw.com

Attorneys for Plaintiff

IN THE SUPERIOR COURT OF THE STATE OF ARIZONA

IN AND FOR THE COUNTY OF YUMA

CINDI BAUDER surviving wife of JERRY|

MOORE deceased;
_ ‘Plaintiffs,

‘VS...

MARK MARQUEZ and JANE DOE
‘MARQUEZ, husband and wife; KEITH
BOONE and JANE DOE BOONE, husband’ |
and wife; UNION PACIFIC, a foreign
corporation; John Does 1-5; Jane Does 1-5; —
and White

Black- Corporations 1-5;
Partnerships 1-5,
Defendants.

 

Case No.: $1400CV202100150. =. |

SECOND AMENDED COMPLAINT. |

Tort—Motor Vehicle ~*~

. For their Complaint, CINDI BAUDER as the surviving wife of JERRY MOORE,

‘|| deceased, (hereinafter “Plaintiffs”) state and allege as follows:

 

 
10
A

12

13
“14
15
16
17

- 18 |.

19
20
21
22
23
24
25

 

 

Case 2:21-cv-00643-JJT Document 1-3 Filed qaelet Page 38 of 50

(

1. Plaintiff CINDI BAUDER is, and was at all times material herein, a resident of

Maricopa-County El Paso County,-Asizena Colorado.
2. Upon information and belief, Defendant Mark Marquez and Jane Doe Marquez,

are, and were at all times material herein, wife and husband, and residents of the State of

Arizona.
3. Upon information and belief, Defendant Keith Boone and Jane Doe Boone, are,
and were at all times material herein, wife and husband, and residents of the State of Arizona.

4, Upon information and belief, Defendant Union Pacific is foreign corporation
authorized to do business within the County of Yuma, State of Arizona, and is engaged in the
business of transportation, doing business in the State of Arizona. | |

5. Defendant Mark Marquez (hereinafter “Defendant Marquez”) was, at all
applicable times herein, an employee of Union Pacific and was acting as an agent, servant, of
employee within the-scope of his employment on behalf of Union Pacific, and therefore, Union
Pacific, should be held liable to Plaintiff for the actions of Defendant Marquez on the theory of
respondeat superior, agency, equitable estoppel, or other applicable law. Defendant ‘Union
Pacific is vicariously liable to Plaintiff for all injuries and other damages caused by Defendant |
Marquez, |

6. Defendant Keith Boone (hereinafter “Defendant Boone”) was, at all applicable
times herein, an employee of Union Pacific and was acting as an agent, servant, or employee

within the scope of his employment on behalf of Union Pacific, and therefore, Union Pacific,

| should be held liable to Plaintiff for the actions of Defendant Boone on the theory of

respondeat superior, agency, equitable estopped, or other applicable law. Defendant Union
Pacific is viciously liable to Plaintiff for all injuries and other damages caused by Defendant
Boone.

///

 

 
10
11
12
13
14

“15

16
17
18
19
20
21
22
23
24
25

 

 

Case 2:21 Cyr 00643-JJT Document 1-3 Filed aineie Page 39 of 50

7. Defendants John and Jane Does 1-5 as well as Black Corporations and White
Partnerships 1-5 (hereinafter “fictitious defendants”)are those persons and entities whose
relationships to the named Defendants or whose acts or omissions give rise to legal
responsibility for the damages incurred by Plaintiff, but whose true identities are at present
time unknown to Plaintiff. These persons and entities hereby are notified of Plaintiff's
intention to join them as Defendants if and when additional investigation or discovery reveals
the appropriateness of such joinder. |

8. Defendants committed acts or omissions or caused events to occur in Yuma
County, Arizona, that caused the wrongful death of Decedent Jerry Moore.

| 9. All acts and events alleged hereafter occurred within the County of f Maricopa
Yuma, State of Arizona, making venue proper.

10. The minimum jurisdictional amount established for filing this action has been

satisfied. . |
} - COUNT ONE: NEGLIGENCE/WRONGFUL. DEATH

ll. ~ Plaintiffs re-allege and incorporate paragraphs 1-10 above as if fully set forth
herein.

12. On October 31, 2020, decedent, Jerry Moore was out for a hike and his life ended
because the train Marquez and Boone were operating failed to come to a stop and struck Mr.
Moore. The impact left Jerry Moore deceased on the scene. Defendants Mark Marquez and
Keith Boone, were operating the train when they spotted Jerry Moore about a quarter mile
away from where he was standing. Defendants did not follow policies or procedures for
warning Mr. Moore or applying the emergency stop to the train. As a result of this incident, he
sustained fatal injuries.

13. Asadirect and proximate result of the negligence and carelessness of Defendants,

and a direct and proximate result of the death, of the decedent, Plaintiffs have forever been

 

 
10
1]

12.
13°

14
15
16
17

18

19
20
21
22
23
24
25

 

 

Case 2:21-cw-00643-JJT Document 1-3 Filed 04/15/21. Page 40 of 50
\L . .

(

deprived of the love, care, attention, companionship, guidance, counseling, services, common
benefits of Decedent Jerry Moore and have, thereby, been damaged in an amount to be proven

at the time of trial.

 

COUNT TWO: RESPONDEAT SUPERIOR
14, Plaintiffs re-allege and incorporates paragraphs 1-13 above as if fully set forth
herein. |
15. At all times relevant hereto, Defendants were employed by, or was an agent or
servant of Defendant Union Pacific. | |

16. The above-described acts of Defendants were committed within the scope of
their employment/or agency with Defendant Union Pacific i in that they were committed while
on duty and in furtherance of his employment and/or agency with Defendant Union Pacific.

17, Defendant Union Pacific is responsive for all of the negligent acts and/or
omissions committed by Defendants within the scope of their employment and or agency.

SPECIAL AND GENERALDAMAGES

18. Plaintiffs re-allege and incorporate paragraphs 1-17 above as if fully set forth
herein, |

19. | As a further direct and proximate result of the death of decedent, Plaintiffs have
incurred expenses associated with decedent’s death including, but not limited to, funeral and
burial expenses and has, thereby, suffered special damages in an amount to be proven at the time
of trial. | |

WHEREFORE, Plaintiffs, on their own behalf and on behalf of all statutory claimants,
pray for judgment against the Defendants, as follows:

a. For general damages, in an amount sufficient to compensate Plaintiffs and all
claimants for the wrongful death of Jerry Moore in an amount to be proven at the time of ¢rial

together with interest thereon at the highest lawful rate from the date of judgment until pain in

 

 
10

11.

12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Case 221 CY 00843-JIT Document 1-3 Filed Cet Page 41 of 50

 

b. For special damages in an amount sufficient to compensate Plaintiffs and statutory

claimants in an amount sufficient to compensate same for past, present and future economic
losses together with interest thereon at the highest lawful rate from the date said expenses
occurred or the date of judgment, whichever is sooner;

c. For special damages in an amount sufficient to compensate Plaintiffs for funeral and
burial expenses in an amount to be proven at the time of trial together with interest thereon
from the date said expenses were incurred until paid in full; | |

d. For loss of consortium to Plaintiffs:

e. For interest at the highest legal rate on all damages and-costs from the time incurred
on the date of such judgment, whichever is sooner, until paid: and |

f. For such other and further relief as the Court deems just and proper.

STATEMENT OF TIER VALUE

Consistent with the factors and characteristics identified in the lawsuit above, this

matter is an automobile tort, and pursuant to Rule 26.2(b) of the Arizona Rules of Civil

Procedure, the damages sought in this case qualify it as a Tier 3 case.

DATED this 5“ day of April, 2021,
PHILLIPS LAW GROUP, P.C.

By _/s/ Nasser Abujbarah
Nasser Abujbarah, Esq.
Kevin Valdez, Esq.
Timothy G. Tonkin, Esq.
Attorneys for Plaintiff

5

 

 
10

1
12
13
14
15
16
17
18
19
20
21
20
23
24
25

 

 

Case Pe OOCAS IIT Document 1-3 Filed ail Page 42 of 50

ORIGINAL of the foregoing e-filed
this 5" day of April, 2021, with:

Clerk of the Court
Yuma County Superior Court

Copy the foregoing e- mailed
This 5" day of April, 2021, to:

Anthony J. Hancock

Beaugureau, Hancock, Stoll & Schwartz, P.C.
302 E. Coronado Road

Phoenix, AZ 85004

By: Stephanie Mexia

 

 
Case 2:21-cv-00643-JJT Document 1-3 Filed 04/15/21 Page 43 of 50

EXHIBIT “G”

 
10

11

12

13

14

15

16

17

18

19

20

2]

22

23

24

25

26

 

 

Case 2:21-cv-00643-JJT Document 1-3 Filed 04/15/21 Page 44 of 50

FILED
Lynn Fazz
CLERK, SUPERIOR COURT
04/14/2021 3:12PM

 

BY: CIBROWN
DEPUTY
BEAUGUREAU, HANCOCK,
STOLL & SCHWARTZ, P.C.
302 East Coronado Road
Phoenix, Arizona 85004
(602) 956-4438
Anthony J. Hancock (#005889) ahancock@bhsslaw.com
W. Reed Campbell (#025960) wrcampbell@bhsslaw.com
Attorneys for Defendant Union
Pacific Railroad Company
IN THE SUPERIOR COURT OF THE STATE OF ARIZONA

IN AND FOR THE COUNTY OF YUMA |
CINDI BAUDER, surviving wife of JERRY No. S1400CV202100150
MOORE deceased;

NOTICE OF REMOVAL OF
Plaintiffs, ACTION UNDER 28 U.S.C.

§ 1441(b) (DIVERSITY)
vs.
(Assigned to the Honorable Larry

MARK MARQUEZ and JANE DOE Kenworthy)

)
)
)
)
)
)
MARQUEZ, husband and wife; KEITH )
BOONE and JANE DOE BOONE, husband _)
and wife; UNION PACIFIC, a foreign )
corporation, John Does 1-5; Jane Does 1-5; )
Black Corporations 1-5; and White )
Partnerships 1-5, )

)

)

Defendants.

 

Defendants Union Pacific Railroad Company, Mark Marquez and Sylvia Marquez,
and Keith Boone (hereinafter referred to as “Defendants”) by and through their attorneys
Beaugureau, Hancock, Stoll & Schwartz, P.C., pursuant to 28 U.S.C. §§ 1441 and 1446,
hereby file their Notice of Removal of the above-captioned civil action from the Superior

Court of Yuma County, Arizona to the United States District Court for the District of

Dac 156100

 

 
10

1]

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

 

Case 2:21-cv-00643-JJT Document 1-3 Filed 04/15/21 Page 45 of 50

Arizona on the ground of diversity jurisdiction. The following statement is submitted
pursuant to 28 U.S.C. §1446:

1, This action was commenced as Case No. S1400CV2021-00150 in the
Superior Court of the State of Arizona, in and for the County of Yuma, on March 3,
2021, captioned as above.

2. Defendants Union Pacific, Mark Marquez and Sylvia Marquez, and Keith
Boone were served a copy of Plaintifs Amended Complaint on March 11, 2021.
However, Plaintiff mistakenly stated in her Amended Complaint that she was a resident
of Maricopa County, State of Arizona. On April 5, 2021, Plaintiff filed a Motion to
Amend Complaint, asking the Superior Court for a leave to file her Second Amended
Complaint, in which Plaintiff correctly stated, for the first time on record, that she is a
resident of Colorado. This Notice of Removal is filed within thirty days after receipt by
Defendants of a copy of Plaintiffs Motion to Amend Complaint and Proposed Second
Amended Complaint, from which it first became ascertained that this case is removable.

3, This action is a civil action of which the United States District Court has
original jurisdiction under 28 U.S.C. § 1332, and is one which may be removed to the
District Court by Defendants pursuant to the provisions of 28 U.S.C. § 1441(b) in that it
is a civil action between citizens of different states, and the matter in controversy
exceeds the sum of $75,000, exclusive of interest and costs. The facts showing that the
amount in controversy exceeds $75,000 are as follows:

a, Plaintiff's Proposed Second Amended Complaint alleges that a train

struck and killed her late husband, and seeks damages in connection with his death;

Doc 156100 2

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

 

Case 2:21-cv-00643-JJT Document 1-3 Filed 04/15/21 Page 46 of 50

b. Plaintiff’s Proposed Second Amended Complaint alleges that “pursuant to
Rule 26.2(b) of Arizona Rule of Civil Procedure, the damages sought in this case qualify
it as a Tier 3 case.” Rule 26.2(c)(3) of Arizona Rules of Civil Procedure provides that
“actions claiming $300,000 or more in damages are permitted standard discovery as
described for Tier 3.”

4. The Proposed Second Amended Complaint states that Plaintiff is a resident
of El Paso County, State of Colorado, thus a citizen of the State of Colorado. At the time
of the filing of this action, Defendant Union Pacific was, and still is, a corporation
incorporated under the laws of the State of Delaware, having its principal place of
business in the State of Nebraska. At the time of the filing of this action, Defendants
Mark Marquez and Sylvia Marquez, and Keith Boone, were, and still are, citizens of the
State of Arizona.

5. Written notice of the filing of this Notice of Removal is being provided to
Plaintiff and a copy of this Notice of Removal is being filed with the Clerk of the United
States District Court.

WHEREFORE, Defendants give notice that the action is removed to the United
States District Court for the District of Arizona and the Superior Court should proceed
no further unless and until the case is remanded.

DATED this 14" day of April, 2021.

Doe 156100 3

 

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

 

 

Case 2:21-cv-00643-JJT Document 1-3 Filed 04/15/21 Page 47 of 50

COPY of the foregoing emailed
this 14" day of April, 2021, to:

Timothy G. Tonkin, Esq.

Nasser Abujbarah, Esq.

Kevin Valdez, Esq.

Phillips Law Group, P.C.

3101 North Central Avenue, Suite 1500
Phoenix, Arizona 85012

Attorneys for Plaintiff

/s/Lori Curry
Lori Curry

Doc 156100

BEAUGUREAU, HANCOCK,
STOLL & SCHWARTZ, P.C.

By:/s/Anthony J, Hancock
Anthony J. Hancock
W. Reed Campbell
302 East Coronado Road
Phoenix, Arizona 85004
Attorneys for Defendants Union
Pacific Railroad Company, Mark
Marquez and Sylvia Marquez, and
Keith Boone

 

 
Case 2:21-cv-00643-JJT Document 1-3 Filed 04/15/21 Page 48 of 50

EXHIBIT “H”

 
4/6/2024 Case 2:21-cv-00643-JJT Dorunitiaudésd se Ribags 04/15/21 Page 49 of 50

Case Search Minute Entry Search Case Notification

Home / Case Search

Public Access to Court Information

Case Search

<< return to search results

 

Case Information

 

Gase Number: S-1400-CV-202100150
Title: CINDI BAUDER PLAINTIFF vs MA Category:
Court: Yuma County Superior Filing Date:
Judge: Disposition Date:

FARE NASSER ABUJBARAH ATTORNEY - Y1

ENFORCEMENT PROGRABE
Make a
Payment CINDIBAUDER PLAINTIFF - P 1

JANE DOE DOONE DEFENDANT - D4

KEITH DOONE DEFENDANT - D3

 

JANE DOE MARQUEZ DEFENDANT - D2

MARK MARQUEZ DEFENDANT ~ D1

TIMOTHY G TONKIN ATTORNEY - Y3

KEVIN VALDEZ ATTORNEY - ¥Y2

Case Activity

Date Description

4/5/2021 MOTION: Motion

4/5/2021 MISCELLANEOUS: Attachments
3/16/2021 SERVICE: Certificate

3/16/2021 SERVICE: Certificate

3/16/2021 SERVICE: Certificate

3/16/2021 SERVICE: Certificate

3/9/2021 COMPLAINT: AMENDED COMPLAINT
3/3/2021 SUMMONS: SUMMONS

3/3/2021 SUMMONS: SUMMONS

3/3/2021 SUMMONS; SUMMONS

3/3/2021 SUMMONS: SUMMONS

3/3/2024 COMPLAINT: Complaint

3/3/2024 ARBITRATION: CERTIFICATE OF COMPULSORY ARBITRATION - IS NOT
3/3/2021 SUMMONS: SUMMONS

3/3/2021 SUMMONS: SUMMONS

https://apps.supremecourt.az.gov/publicaccess/caselookup.aspx

Text Sze: AAA

Help

 

dy Printer Friendly Version

new case search >>

Civil
3/3/2021

Party
P1
P41
D2
01
P41
D3
P41
D4
D2
D1
o3
Pi
Pi

Pi

 
4/6/2021

Website Accessibility Policy Contact Us

Case 2:21-cv-00643-JJT Doaiwinadésd case Fibag 04/15/21 Page 50 of 50

3/3/2021 SUMMONS: SUMMONS
3/3/2021 SUMMONS: SUMMONS
3/3/2021 INDICATOR: DISCOVERY TIER 3

Document Search

For access to criminal and civil court documents in the Superior Court visit the eAccess portal.
For more information about the eAccess portal please visit: https:/Awww.azcourts.gov/eaccess,

NOTES:

Internet Explorer 10 Users: Case details will not display properly unless you
switch to Compatibility View. How?

The following case types are excluded from search results: sealed cases, cases Involving un-served

Orders of Protection, mental health and probate cases, victim and witness data, Juvenile
incorrigible/delinquency case infarmatian also cannot be viewed on this website: however other types of cases
in which Juveniles are parties, such as traffic cases, may be displayed, Certaln administrative functions carried
out by superior court clerk's offices in each county are not included in this website, such as passport application
processing and private process server registration. Charges stemming from local ordinance violations are

 

not Included,

Please be aware of the following limitations of the case records displayed:
* The information may not be a current, accurate, or complete record of the case.
« The Information is subject to change at any time.

* The information is not the official record of the court.

+ Not all cases from a participating court may be included.

* The information should not be used as a substitute for a thorough background search of official public records.

The user is responsible for verifying information provided on this website against offictal court
information filed at the court of record. Use of this website shall indicate agreement by the user that the
Arizona Judiciary, including its courts, divisions, officers, and employees, shall not be liable for any loss,
consequence, or damage resulling directly or indirectly from the use of any of the information available through
this website and that the Arizona judiciary does not provide any warranty, express or implied, that the
information provided is accurate, current, correct, or complete.

Data available on this web site is updated frequently and can be provided via electronic media for an annual
subscription fee, if interested, please Contact Us.

Case Info is updated on this website weekly. Information Is updated each Friday to reflect case
information through the Wednesday of the same week.

https://apps.supremecourt.az.gov/publicaccess/caselookup.aspx

P41
P4

Pi

© 2021 Arizona Supreme Court. All Rights Reserved,

2/2

 
